UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4253


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOSEPH JUNIOR ALFRED,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Fox, Senior District Judge. (5:15-cr-00144-F-1)


Submitted: February 28, 2017                                      Decided: April 11, 2017


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon, Assistant Federal
Public Defender, Raleigh, North Carolina, for Appellant. John Stuart Bruce, United
States Attorney, Jennifer P. May-Parker, First Assistant United States Attorney, Kristine
L. Fritz, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joseph Junior Alfred appeals his 57-month sentence for attempted bank robbery,

in violation of 18 U.S.C. § 2113(a) (2012). He argues that the district court committed

procedural error by inadequately explaining its reasons for imposing a sentence within

the Sentencing Guidelines range and rejecting his arguments for a shorter sentence. We

review a sentence for reasonableness, applying a “deferential abuse-of-discretion

standard,” Gall v. United States, 552 U.S. 38, 41 (2007), and, if there was an abuse of

discretion, we will reverse unless the error was harmless, United States v. Lynn, 592 F.3d

572, 576 (4th Cir. 2010). Finding no error, we affirm.

      “[A] district court should begin all sentencing proceedings by correctly calculating

the applicable Guidelines range.” Gall, 552 U.S. at 49. “[A]fter giving both parties an

opportunity to argue for whatever sentence they deem appropriate, the district judge

should then consider all of the [18 U.S.C.] § 3553(a) factors to determine whether they

support the sentence requested by a party.” Id. at 49-50. Following “an individualized

assessment based on the facts presented,” the court “must adequately explain the chosen

sentence to allow for meaningful appellate review and to promote the perception of fair

sentencing.” Id. at 50. The sentencing judge should provide enough reasoning “to satisfy

the appellate court that he has considered the parties’ arguments and has a reasoned basis

for exercising his own legal decisionmaking authority.” Rita v. United States, 551 U.S.

338, 356 (2007).

      In imposing a within-Guidelines sentence, the court’s explanation for its sentence

“need not be elaborate or lengthy,” United States v. Hernandez, 603 F.3d 267, 271 (4th

                                            2
Cir. 2010), but the court still must provide sufficient explanation “to allow an appellate

court to effectively review the reasonableness of the sentence,” United States v. Montes-

Pineda, 445 F.3d 375, 380 (4th Cir. 2006) (internal quotation marks omitted).          An

insufficient explanation of the sentence imposed constitutes significant procedural error

by the district court. See Lynn, 592 F.3d at 575.

       We have reviewed the record and conclude that the district court’s statement that it

believed Alfred was likely to recidivate coupled with the special conditions imposed on

Alfred’s term of supervised release was sufficiently individualized and adequate to justify

the within-Guidelines sentence imposed. It is clear that the district court heard and

considered the parties’ respective arguments and had a reasoned basis for rejecting

Alfred’s request for a downward variance. Accordingly, we find no procedural error in

the district court’s explanation of Alfred’s sentence. We therefore affirm.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                             3